The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 12, line 12, “the first leaf spring and the second leaf spring” (emphasis added) lack proper antecedent bases; lines 2-3 and elsewhere in the claim identify the leaf springs as “top” and “bottom”: the terminology should be consistent in order to avoid indefiniteness or confusion as to the scope of the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mosler et al., US 6,767,370 B1.  Figure 6 illustrates a bottom leaf spring 10 spaced apart from (via a spacer 8) and in parallel with a top leaf spring 9 along an entire length of the latter and an adjustable stiffening member 13-17 (Figure 1) positioned in the heel end portion of the spring assembly to adjust a point of contact and determine a stiffness property of the leaf springs (column 3, line 48, to column 2, line 16; column 5, lines 8-14).  Regarding claims 2 and 11, the prosthesis further comprises a heel spring 2 and attachment member 4 (column 3, lines 39-47).
Claims 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Doddroe et al., US 2010/0042228 A1.  The embodiment of Figure 7 includes top 235 and bottom 240 leaf springs arranged in parallel along an entire length of the top spring (paragraph 0054), a prosthetic attachment member 245 (paragraph 0055), and a stiffness adjustment member 35 (paragraph 0053) mounted to the leaf springs and adjustable along the length to adjust a stiffness of the prosthetic foot 230 [paragraphs 0046 (mounting slots “for the adjustment of the foot compliance to meet the needs of the individual user”) and 0063 (“adjusting the dynamics of the bumper assemblies” )].  Posterior portions of top and bottom slots (similar to those depicted in Figure 5b) are capable (MPEP § 2114) of serving as position stop features, which also help define or effect an adjusted state in which top and bottom leaf spring toe ends are free and disconnected.  Regarding claim 14, said embodiment further comprises a spacer 40 at a heel end of the prosthetic foot.  The further limitations of other claims are readily apparent (MPEP § 707) from the discussion above.
Claim 13 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doddroe et al., US 2010/0042228 A1.  Regarding claims 13, 18, and 20, heel pads and cosmetic heel portions were common in the art at the effective date of the present invention (as seen from the art previously applied in the Office action of May 19, 2021) and would have been obvious in order to cushion heel strike, lessen noise, and/or protect components of the prosthetic foot 230.  Regarding claim 22, with sleeve 80 being viewed as part of the first or top leaf spring 235, the spacer portion or snubber 100 (best shown in comparable Figure 2b) wraps around a portion of the first leaf spring.
				Response to Applicant’s Remarks
	Regarding Mosler et al., Applicant states that “the spacer 13 cannot be mounted to either of the leaf springs 9 and 10 because the spacer moves freely during portions of the gait cycle” (Applicant’s response of February 14, 2022: page 10, lines 13-14).  The word “mount” means “to seat or place oneself on”, “to set on something that elevates”, “to attach to a support”, or “to arrange or assemble for use or display” (Merriam-Webster’s Collegiate Dictionary, 10th ed.: 1996).  Even the third mentioned definition is broad enough to encompass slidably mounted or attached (in addition to fixedly mounted).  Moreover, the spacer 13 is “fixed in place” during a portion of each gait cycle (column 4, lines 3-6).  Applicant’s own stiffening member is “movable along a length of the spring assembly to adjust a point of contact” (present claim 1 at lines 11-12).  Applicant (and not the examiner) has the burden to precisely define the claimed scope: In re Morris (127 F.3d 1048, 1054; 44 USPQ2d 1023, 1029).
	Applicant argues that Doddroe et al. lack top and bottom leaf springs that are “adjustable along a length of the prosthetic foot to adjust a stiffness” and “disconnected from each other at a toe end” (Applicant’s response of February 14, 2022: page 14, lines 10-16).  Any of the foot plate designs may be employed in an ultra-low profile prosthetic foot (paragraph 0049), and Figure 5b shows that stiffness adjustment member 35 may be positioned rearwardly along the slots 140 and 165 such that respective toe ends are disconnected from each other.
Applicant further asserts that “[a] person skilled in the art would not add a heel member to the prosthetic foot 230 of Doddroe because the additional heel member would increase the profile of the prosthetic foot 230 and the prosthetic foot 230 would no longer have the ultra-low profile described in Doddroe” (Applicant’s response of February 14, 2022: page 15, lines 9-12).  The examiner disagrees, because one of the purposes of ultra-low profiles is to enable “Symes-type amputees” to don shoes (Phillips, US 5,376,141: abstract, line 5; column 3, lines 63-66; column 5, lines 58-63; Figures 5-10; cited in the Information Disclosure Statement of September 21, 2018) without undue limb lengthening relative to the contralateral leg, and Doddroe et al. likewise suggest using a foot shell (paragraphs 0032, 0051+).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774